Citation Nr: 1421824	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  08-00 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2004 to December 2005, and his decorations include the Global War on Terrorism Service Medal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now in the jurisdiction of the St. Petersburg RO.  These matters were before the Board in April 2012 when they were remanded for additional development.  

In April 2012, the Board also remanded the matters of entitlement to service connection for a skin condition of the feet, and entitlement to a higher initial disability evaluation for a low back disability, for the issuance of a statement of the case.  A statement of the case was provided to the Veteran in June 2013, and the appeals have not been perfected.  Hence, the matters are not before the Board.  The Board observes, however, that in March 2014 written argument, his representative offers argument in support of these claims, which the Board interprets as informal claims of service connection and increased rating, respectively.  Further, the Board's April 2012 instructions included referral of the issues of entitlement to an increased disability evaluation for right and left knee disabilities.  The issues still do not appear to have been adjudicated.  These four claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's cervical spine multilevel disc bulge at C4-C5 and C5-C6, multilevel osteophytosis, and myositis, had its onset in service.  

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's right shoulder partial intrasubstance tear of the supraspinatus tendon, and anterior glenoid labral tear, had its onset in service.  

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's left shoulder bursitis had its onset in service.  


CONCLUSIONS OF LAW

1.  Cervical spine multilevel disc bulge at C4-C5 and C5-C6, multilevel osteophytosis, and myositis, was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  Right shoulder partial intrasubstance tear of the supraspinatus tendon, and anterior glenoid labral tear, was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  Left shoulder bursitis was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in VA's electronic data storage system with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The Veteran's service treatment records show that in December 2004, the Veteran complained of intermittent right shoulder pain for two days; the diagnosis was thoracic strain.  In May 2005, the Veteran complained of falling and experiencing low back, right hip and right knee pain.  In August 2005, the Veteran complained of neck pain for three months since falling from a truck.  On August 2005 separation report of medical examination, the Veteran's neck, spine, and upper extremities were normal on clinical evaluation.  He denied having a painful shoulder.  He did report arthritis, recurrent back pain/back problems, impaired use of his arms, legs, hands, or feet, and low back pain for three months.  In September 2005, the Veteran complained of right shoulder pain for three weeks.  In a September 2005 Medical Evaluation Board report, it was noted that the Veteran fell behind the rear of a cargo truck and strained his low back in May 2005.  

In January 2006, the Veteran filed the instant claims for service connection.  He contended that he injured his neck after falling from a cargo truck during active service, and that he injured his shoulders in December 2004.  

On March 2006 VA examinations, x-rays of the shoulders were normal.  MRI of the right shoulder revealed partial intrasubstance tear of the supraspinatus tendon, and anterior glenoid labral tear.  MRI of the left shoulder revealed mild bursitis.  And MRI of the cervical spine revealed multilevel disc bulge at C4-C5 and C5-C6 creating thecal sac impingement, multilevel osteophytosis, and myositis.  In a September 2006 VA addendum report, it was noted that the service treatment records were silent for a cervical spine or left shoulder condition, and there was no evidence of treatment after service. The examiner therefore opined the Veteran's current cervical spine and left shoulder conditions were not caused by or the result of his military service.  In addition, the examiner noted that while the service treatment records show a complaint of right shoulder pain in December 2004, there was no treatment after service, and opined that it current right shoulder condition was not caused by or the result of his military service.  

The Veteran was again afforded a VA examination in May 2013, which included diagnoses similar to those above with the addition of residuals of right shoulder dislocation.  In a July 2013 VA addendum report, it was noted that the left shoulder examination was normal and no diagnosis was provided, and the service treatment records were silent regarding the left shoulder.  Significantly, there was no mention of the abnormal March 2006 MRI of the left shoulder.  It was opined that the right shoulder condition was less likely as not due to military service, noting that while the service treatment records show a complaint of right shoulder pain, the diagnosis was thoracic strain, and there was no objective of shoulder dislocation.  The examiner also indicated he could not resolve the matter of the etiology of the cervical spine condition without resorting to mere speculation as the service treatment records were silent for a cervical spine condition or trauma, but there was an abnormal MRI within one year of release from active duty.  

In this case, the Board finds that the Veteran has presented credible lay evidence that he has experienced neck and bilateral shoulder pain since service due to his duties (as a fuel supply specialist) and the documented fall in May 2005.  In addition, service treatment records include his reports of neck and right shoulder pain.  Furthermore, post-service evidence shows that within three months after the Veteran's separation from active service, he was diagnosed with cervical spine, right shoulder and left shoulder disabilities, and there is no evidence of any intercurrent injury between his separation from service and the March 2006 VA examinations.  Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, service connection is warranted for the Veteran's cervical spine, right shoulder and left shoulder disabilities.  38 U.S.C.A. §§ 1110, 1154(a), 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for cervical spine multilevel disc bulge at C4-C5 and C5-C6, multilevel osteophytosis, and myositis, is granted.  

Service connection for right shoulder partial intrasubstance tear of the supraspinatus tendon, and anterior glenoid labral tear, is granted.  

Service connection for left shoulder bursitis is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


